DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason (U.S. Publication No.2002/0049497 A1).
	Regarding claim 1, Mason discloses an orthopedic implant configured for fusing a bone joint, the implant comprising: an elongated bone fixation/fusion implant body (see spinal implant 70 in Figure 4) having a central longitudinal axis and a cross-sectional profile transverse to the central longitudinal axis and defined by a plurality of longitudinal apices (protrusions 74-77) that extend along the implant body parallel to the central longitudinal axis, the implant body being sized and configured to be inserted first through a first bone segment, then transversely across a joint region and then at least partially into a second bone segment (see Response to Arguments below), the implant being configured to be left in place in the bone segments postoperatively (see Figures 2 and 3).
	Regarding claim 3, Mason further discloses wherein the elongated implant body is provided with a central lumen (opening 84) extending therethrough and adapted to receive a guide pin to assist in the placement of the implant within the bone segments (opening 84 may extend through the main body, see para.0022).
	Regarding claim 4, Mason further discloses wherein the elongated implant body is provided with a porous surface configured to be conducive to bony in-growth (the exterior surfaces of the implant 70 includes a plurality of shallow depressions 79 to facilitate fusion of the implant and adjacent bone, see para.0021).
	Regarding claim 5, Mason further discloses wherein the elongated implant body is coated with hydroxyapatite to be conducive to bony in-growth (the exterior surfaces of the implant 70 are coated with a bioactive coating such as hydroxyapatite, see para.0021).

    PNG
    media_image1.png
    595
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    476
    media_image2.png
    Greyscale


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harder et al. (U.S. Patent No. 4,630,601; hereinafter “Harder”).
Regarding claim 1, Harder discloses an orthopedic implant configured for fusing a bone joint, the implant comprising: an elongated bone fixation/fusion implant body (bone nail 11) having a central longitudinal axis (extending along the length of bone nail 11 as shown in Figure 1) and a cross-sectional profile transverse to the central longitudinal axis and defined by a plurality of longitudinal apices (the cross sectional configuration of the nails is an equilateral triangle with three corners as shown in Figure 3, see col.4, ll.24-31) that extend along the implant body parallel to the central longitudinal axis, the implant body being sized and configured to be inserted first through a first bone segment, then transversely across a joint region and then at least partially into a second bone segment (see Figure 1), the implant being configured to be left in place in the bone segments postoperatively (see Figure 1).	
Regarding claim 2, Harder further discloses wherein the cross-sectional profile of the elongated implant body is defined by exactly three longitudinal apices (the cross sectional configuration of the nail is an equilateral triangle with three corners as shown in Figure 3, see also col.4, ll.24-31).


    PNG
    media_image3.png
    502
    214
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    184
    315
    media_image4.png
    Greyscale





Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Firstly, the Applicant asserts that Mason fails to disclose an implant body that is elongated, as recited in claim 1.  It is respectfully disagreed.  Mason discloses wherein the main body 12 is substantially rectangularly shaped (see para.0017).  A rectangle may be defined as a flat shape with four straight sides, two of which are longer than the other two, thus comprising an elongated shape (https://www.oxfordlearnersdictionaries.com/us/definition/english/rectangle).  
Secondly, the Applicant asserts that Mason fails to disclose wherein the implant body is sized and configured to be inserted first through a first bone segment, then transversely across a joint region and then at least partially into a second bone segment.  It  is respectfully disagreed.    It is noted that “wherein the implant body is sized and configured to be inserted first through a first bone segment, then transversely across a joint region and then at least partially into a second bone segment” is a functional recitation.  Although Mason’s implant 70 is inserted through vertebra 26, across disc 34, and through vertebra 28 simultaneously (as it is implanted within a spine 24 as shown in Figures 2 and 3),  implant 70 is also configured to be inserted first through a first bone segment, then transversely across a joint region and then at least partially into a second bone segment, as it can be accepted into any surgical pathway formed in the vertebrae 26, 28 (see para.0018).
Furthermore, regarding claim 3, the Applicant asserts that Mason fails to disclose wherein the elongated implant body is provided with a central lumen extending therethrough and adapted to receive a guide pin to assist in the placement of the implant within the bone segments.  It is respectfully disagreed.  The opening 84 may extend through the main body 72 such that it’s a through hole (see para.0022).  Therefore, opening 84 is configured to receive a guide pin to assist in the placement of the implant within the bone segments.
For the reasons discussed above, claims 1 and 3-5 continue to stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason (U.S. Publication No. 2002/0049497 A1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773